Moyer, C.J.
The first issue for our disposition is whether the court of appeals properly construed the trial court’s action as a response to defendants’ Civ. R. 12(B)(6) motion, rather than as a response to defendants’ motion for a directed verdict.
Defendants-appellants contend that it is error to treat a directed verdict entered at the conclusion of plaintiff’s case as a motion to dismiss under Civ. R. 12(B)(6).
Civ. R. 50(A)(4) provides in part:
“When a motion for a directed verdict has been properly made, and the trial court, after construing the evidence most strongly in favor of the party against whom the motion is directed, finds that upon any determinative issue reasonable minds could come to but one conclusion upon the evidence submitted and that conclusion is adverse to such party, the court shall sustain the motion and direct a verdict for the moving party as to that issue.” (Emphasis added.)
The primary difference between a directed verdict motion and a Rule 12(B)(6)1 motion is procedural: A Rule 12(B)(6) motion is made, heard and determined before trial on application of any party, Civ. R. 12(D), while “ ‘* * * [a] directed verdict motion * * * [is] made at trial and decided on the evidence that has been admitted ***.’” Grau v. Kleinschmidt (1987), 31 Ohio St. 3d 84, 91, 31 OBR 250, 256, 509 N.E. 2d 399, 405. See, also, State, ex rel. Keating, v. Pressman (1974), 38 Ohio St. 2d 161, 163-164, 67 O.O. 2d 176, 178, 311 N.E. 2d 524, 526.
Application of the foregoing principles produces the conclusion that defendants were not in a position to make a Rule 12(B)(6) motion once trial had commenced. Furthermore, their Rule 12(B)(6) motion had been overruled prior to trial. The motion before the trial court at the conclusion of plaintiff’s case was a motion for a directed verdict.
The question thus posed by the court of appeals’ decision is whether the trial court misconstrued appellants’ directed verdict motion as a Rule 12(B)(6) motion.
Where, in the interest of justice, it is essential for a reviewing court to ascertain the grounds upon which a judgment of a lower court is founded, the reviewing court must examine the entire journal entry and the proceedings. A. B. Jac, Inc. v. Liquor Control Comm. (1972), 29 Ohio St. 2d 139, 58 O.O. 2d 342, 280 N.E. 2d 371, paragraph two of the syllabus. It is fundamental in law that the court speaks through its entire journal entry. Id. at 142, 58 O.O. 2d at 343, 280 N.E. 2d at 373.
In disposing of the directed verdict motion, the trial judge made the following comment: “Until they are *96protected as a matter of law, there simply is no right to an idea, and my biggest problem came when I attempted to draft a jury charge * * * [after listening to the evidence]. When I got to the issue of personal property, * * * for the jury to find that there is a conversion, they must find that there is a conversion of tangible personal property with title vested in the plaintiff. There is no such thing identifiable within this record. And, therefore, it is my judgment * * * that pursuant to law, the Defendants’ motion for directed verdict be sustained and that judgment be entered accordingly.” (Emphasis added.) The court further commented that “there is no cause of action [for conversion of ideas].”
While we agree that the trial court should not have used the “no cause of action” language in ruling on the directed verdict motion, it is clear from the record that the court viewed the motion as a directed verdict motion and that its decision was predicated on the evidence adduced at trial.
We have consistently held that a reviewing court is not authorized to reverse a correct judgment merely because erroneous reasons were assigned as the basis thereof. Agricultural Ins. Co. v. Constantine (1944), 144 Ohio St. 275, 284, 29 O.O. 426, 430, 58 N.E. 2d 658, 663.
For the foregoing reasons, we hold that the court of appeals erred in confining its review of the trial court’s proceedings to the allegations set forth in appellee’s complaint.
We next consider whether an idea submitted by an employee pursuant to an employee suggestion plan is in itself personal property which may not be converted by another employee.
In Zacchini v. Scripps-Howard Broadcasting Co. (1976), 47 Ohio St. 2d 224, 226, 1 O.O. 3d 129, 130, 351 N.E. 2d 454, 456, we held that conversion is the wrongful exercise of dominion over property to the exclusion of the rights of the owner, or withholding it from his possession under a claim inconsistent with his rights. Thus, before we reach the issue of conversion, we must first determine whether'an “idea” is property protected under the law.
In Gottschalk v. Benson (1972), 409 U.S. 63, 67-71, the United States Supreme Court stated that ideas in themselves are not subject to individual ownership or control. They do not rise to the level of property and are not in themselves protected by law. See, also, Anawalt, Ideas in the Workplace (1988) 7-8. The law does not favor the protection of abstract ideas as the property of the originator. “An idea should be free for all to use at least until someone is able to translate such idea into a sufficiently useful form that it may be patented (trademarked) or copyrighted.” Richter v. Westab, Inc. (C.A.6, 1976), 529 F. 2d 896, 902. In Puente v. President & Fellows of Harvard College (C.A.1, 1957), 248 F. 2d 799, 802, the court indicated that an idea which is not in a patented (trademarked) or copyrighted form is not protected “unless it is acquired and used under such circumstances that the law will imply a contractual or fiduciary relationship between the parties.”
It is thus generally agreed that ideas are not the property of anyone unless expressed in a legally protected manner. Lear, Inc. v. Adkins (1969), 395 U.S. 653, 668; see Gottschalk, supra, at 71; Sears, Roebuck & Co. v. Stiffel Co. (1964), 376 U.S. 225, 231.
Appellee’s ideas were not expressed in a legally protected manner. They were neither patented, copyrighted, trademarked nor imparted pursuant to a fiduciary or contractual relationship. In fact, they were freely divulged to a third party. Public *97disclosure of the ideas makes them available to all and operates to deprive appellee of any further rights in them. Puente, supra, at 802; Bonito Boats, Inc. v. Thunder Craft Boats, Inc. (1989), 489 U.S. ___ 103 L. Ed. 2d 118, 132-133, 109 S.Ct. 971, 976. Since the ideas are not property, they are not capable of conversion or appropriation. For the foregoing reasons, the judgment of the court of appeals is reversed and the judgment of the trial court is reinstated.

Judgment reversed.

Wright, H. Brown and Re snick, JJ., concur.
Sweeney and Douglas, JJ., dissent without opinion.
Holmes, J., dissents.

 Civ. R. 12(B) provides in pertinent part:
“Every defense, in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim, cross-claim, or third-party claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion: * * * (6) failure to state a claim upon which relief can be granted * * *.”